DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note:
The previous office action (Non-Final Rejection) dated on 1/13/2022 has been vacated. The Non-Final Rejection has been corrected a typo of the publication number of the secondary reference (Cheng et al. US 2019/0349120 A1) used in the 35 U.S.C. 103(a) rejection of claims 1, 11, and 20.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 5/11/2018. It is noted, however, that applicant has not filed a certified copy of the CN 201810450841.0 application as required by 37 CFR 1.55.

Claim Objections
Claims 2-10 and 12-17 are objected to because of the following informalities:  
(1) Regarding claim 2:
The examiner suggests to replace line 3 by the following for antecedent basis corrections:
the MAC entity in the UE, the first target resource by using the first”.
(2) Regarding claim 3:
The examiner suggests to replace line 4 by the following for antecedent basis corrections:
“the processing, by the MAC entity in the UE, the first target resource by using the first”.
(3) Regarding claim 4:
The examiner suggests to replace line 4 by the following for antecedent basis corrections:
“the processing, by the MAC entity in the UE, the first target resource by using the first”.
(4) Regarding claim 12:
The examiner suggests to replace line 3 by the following for antecedent basis corrections:
“the processing, by the MAC entity in the UE, the first target resource by using the first”.
(5) Regarding claim 13:
The examiner suggests to replace line 4 by the following for antecedent basis corrections:
“the processing, by the MAC entity in the UE, the first target resource by using the first”.
(6) Regarding claim 14:

“the processing, by the MAC entity in the UE, the first target resource by using the first”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 11-12, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-12, and 18-19 of copending Application No. 17/094,717. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim
Instant Application
Claim
US Application 17/094,717
1
A resource processing method, applied to user equipment (UE), and comprising: 

receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP; and 




















processing, by a media access control (MAC) entity in the UE, a first target resource by using a first target processing manner, wherein the first target resource is a resource in the first cell or the source BWP.

A method for processing a channel state information (CSI) 
receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP; and 
when target information satisfies a preset condition, processing a first CSI processing unit by using a first processing manner corresponding to the target information, wherein the target information comprises at least the first signaling, the first CSI processing unit is a CSI processing unit for measuring a first downlink reference signal resource, and the first downlink reference signal resource is a downlink reference signal resource in the first cell or the source BWP.
The method according to claim 1, wherein after the receiving first signaling from a base station, the method further comprises: processing, by a media access control (MAC) entity in the UE, a first target resource by using a second processing manner, wherein the first target resource is a resource in the first cell or the source BWP.

The method according to claim 1, wherein the first signaling is used to instruct to deactivate the first cell, and the first target resource is a resource in the first cell; 
the processing, by a MAC entity in the UE, a first target resource by using a first target processing manner comprises: 
processing, by the MAC entity, the resource in the first cell by using the first target processing manner; and 
the method further comprises: 
receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a second cell that provides a service for the UE, wherein the second cell is the same as or different from the first cell; and 
processing, by the MAC entity, a second target resource by using a second target processing manner, wherein the second target resource is a resource in the second cell.

The method according to claim 8, wherein the first signaling is used to instruct to deactivate the first cell, and the first target resource is a resource in the first cell; 
the processing, by a MAC entity in the UE, a first target resource by using a second processing manner comprises: 
processing, by the MAC entity, the resource in the first cell by using the second processing manner; and 
the method further comprises: 
receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a second cell that provides a service for the UE, wherein the second cell is the same as or different from the first cell; and 
processing, by the MAC entity, a second target resource by using a third processing manner, wherein the second target resource is a resource in the second cell.

The method according to claim 1, wherein the first signaling is used to instruct the UE to switch from the source BWP to the target BWP, and the first target resource is a resource in the source BWP; 
the processing, by a MAC entity in the UE, a first target resource by using a first target processing manner comprises: 
processing, by the MAC entity, the resource in the source BWP by using the first target processing manner; and 
the method further comprises: 
after the UE completes switching, receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a resource in the target BWP; and 
processing, by the MAC entity, a second target resource by using a second target processing manner, wherein the second target resource is the resource in the target BWP.

The method according to claim 8, wherein the first signaling is used to instruct the UE to switch from the source BWP to the target BWP, and the first target resource is a resource in the source BWP; 
the processing, by a MAC entity in the UE, a first target resource by using a second processing manner comprises: 
processing, by the MAC entity, the resource in the source BWP by using the second processing manner; and 
the method further comprises: 
after the UE completes switching, receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a resource in the target BWP; and 
processing, by the MAC entity, a second target resource by using a third processing manner, wherein the second target resource is the resource in the target BWP.

The method according to claim 1, wherein the first signaling is used to instruct the UE to switch from the source BWP to the target BWP, and the first target resource is a resource in the source BWP; 
the processing, by a MAC entity in the UE, a first target resource by using a first target processing manner comprises: 
processing, by the MAC entity, the resource in the source BWP by using the first target processing manner; and 
the method further comprises: 
after the UE completes switching, processing, by the MAC entity, a second target resource by using a second target processing manner, wherein the second target resource is a resource in the target BWP.
11
The method according to claim 8, wherein the first signaling is used to instruct the UE to switch from the source BWP to the target BWP, and the first target resource is a resource in the source BWP; 
the processing, by a MAC entity in the UE, a first target resource by using a second processing manner comprises: 
processing, by the MAC entity, the resource in the source BWP by using the second processing manner; and 
the method further comprises: 
after the UE completes switching, processing, by the MAC entity, a second target resource by using a third processing manner, wherein the second target resource is a resource in the target BWP.

User equipment (UE), comprising a processor, a memory, and a computer program stored in the memory and executable by the processor, wherein the processor is configured to execute the computer program to cause the UE to implement a resource processing method, the method comprises: 

receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP; and 



















processing, by a media access control (MAC) entity in the UE, a first target resource by using a first target processing manner, wherein the first target resource is a resource in the first cell or the source BWP.

User equipment (UE), comprising a processor, a memory, and a computer program stored in the memory and executable by the processor, wherein the processor is configured to execute the computer program to cause the UE to implement a method for processing a channel state information (CSI) processing unit, the method comprises: 
receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP; and 
when target information satisfies a preset condition, processing a first CSI processing 
The UE according to claim 12, wherein after the receiving first signaling from a base station, the method further comprises: 
processing, by a media access control (MAC) entity in the UE, a first target resource by using a second processing manner, wherein the first target resource is a resource in the first cell or the source BWP.

The UE according to claim 11, wherein the first signaling is used to instruct to deactivate the first cell, and the first target resource is a resource in the first cell; 
the processing, by a MAC entity in the UE, a first target resource by using a first target processing manner comprises: 
processing, by the MAC entity, the resource in the first cell by using the first target processing manner; and 
the method further comprises: 
receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a second cell that provides a service for the UE, wherein the second cell is the same as or different from the first cell; and 


18/12
The UE according to claim 18, wherein the first signaling is used to instruct to deactivate the first cell, and the first target resource is a resource in the first cell; 
the processing, by a MAC entity in the UE, a first target resource by using a second processing manner comprises: 
processing, by the MAC entity, the resource in the first cell by using the second processing manner; and 
the method further comprises: 
receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a second cell that provides a service for the UE, wherein the second cell is the same as or different from the first cell; and 


A non-transitory computer-readable storage medium, storing therein a computer program, wherein the computer program is configured to be executed by a processor to cause UE to implement a resource processing method, the method comprises: 





receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP; and 



















processing, by a media access control (MAC) entity in the UE, a first target resource by using a first target processing manner, wherein the first target resource is a resource in the first cell or the source BWP.

User equipment (UE), comprising a processor, a memory, and a computer program stored in the memory and executable by the processor, wherein the processor is configured to execute the computer program to cause the UE to implement a method for processing a channel state information (CSI) processing unit, the method comprises: 
receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP; and 
when target information satisfies a preset condition, processing a first CSI processing unit by using a first processing manner corresponding to the target information, wherein the target information comprises at least the first signaling, the first CSI processing unit is a CSI processing unit for measuring a first downlink reference signal resource, and the first downlink reference signal resource is a downlink reference signal resource in the first cell or the source BWP.
The UE according to claim 12, wherein after the receiving first signaling from a base station, the method further comprises: 
processing, by a media access control (MAC) entity in the UE, a first target resource by using a second processing manner, wherein the first target resource is a resource in the first cell or the source BWP.


(1) Regarding claim 1:
Claim 8/1 of US Application 17/094717 A1 discloses all subject matter of claim 1 as shown in the above comparison with the interpretation of the second processing manner as the claimed first target processing manner, therefore, claim 8/1 of US Application 17/094717 anticipated claim 1.
(2) Regarding claim 2:
Claim 9/8/1 of UE Application 17/094717 discloses all subject matter of claim 2 as shown in the above comparison with the interpretation of the second processing manner as the claimed first target processing manner and the third processing manner as the claimed second target processing manner.
(3) Regarding claim 3:
Claim 10/8/1 of UE Application 17/094717 discloses all subject matter of claim 3 as shown in the above comparison with the interpretation of the second processing manner as the claimed first target processing manner and the third processing manner as the claimed second target processing manner.

Claim 11/8/1 of UE Application 17/094717 discloses all subject matter of claim 4 as shown in the above comparison with the interpretation of the second processing manner as the claimed first target processing manner and the third processing manner as the claimed second target processing manner.
(5) Regarding claim 11:
Claim 18/12 of US Application 17/094717 A1 discloses all subject matter of claim 11 as shown in the above comparison with the interpretation of the second processing manner as the claimed first target processing manner.
(6) Regarding claim 12:
Claim 19/18/12 of UE Application 17/094717 discloses all subject matter of claim 12 as shown in the above comparison with the interpretation of the second processing manner as the claimed first target processing manner and the third processing manner as the claimed second target processing manner.
(7) Regarding claim 20:
Claim 18/12 of US Application 17/094717 A1 discloses an UE comprising memory storing computer program to be executed by a processor to perform the subject matter of claim 20 as shown in the above comparison with the interpretation of the second processing manner as the claimed first target processing manner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (3GPP TSG RAN WG1 Meeting #92, R1-1802216 by LG Electronics, Dated 13 February, 2018 listed in IDS filed on 7/12/2021) in view of Cheng et al. (US 2019/0349120 A1).
(1) Regarding claim 1:
NPL discloses a method comprising:
receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP (for unpaired spectrum case, when DL BWP is changed by BWP indicator in DCI format 1_1, page 2, last paragraph); and 
processing, a first target resource by using a first target processing manner (CSI measurement), wherein the first target resource is a resource in the first cell or the source BWP (if DL assignment in slot n schedules PDSCH in slot n+k on different DL CSI measurement based on the current DL BWP is performed until slot n+k, page 4, 4th paragraph).
NPL fails to explicitly disclose the processing is by a media access control (MAC) entity in the UE.
However, Cheng discloses transmitting, by a media access control (MAC) entity of the UE an aperiodic CSI report (para. 0012-0015).
It is desirable to process a first target resource by using a media access control (MAC) entity in the UE because enable the base station to update the channel condition.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Cheng in the method of NPL for the benefit of enabling the base station to have the updated channel condition.
(2) Regarding claim 11:
NPL discloses a user equipment (UE) perform a method comprising: 
receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP (for unpaired spectrum case, when DL BWP is changed by BWP indicator in DCI format 1_1, page 2, last paragraph); and 
processing, a first target resource by using a first target processing manner (CSI measurement), wherein the first target resource is a resource in the first cell or the source BWP (if DL assignment in slot n schedules PDSCH in slot n+k on different DL CSI measurement based on the current DL BWP is performed until slot n+k, page 4, 4th paragraph).
NPL fails to explicitly disclose the processing is by a media access control (MAC) entity in the UE and the user equipment comprises a processor, a memory, and a computer program stored in the memory and executable by the processor, wherein the processor is configured to execute the computer program to cause the UE to implement a resource processing method.
However, Cheng discloses a user equipment in figure 6 comprising a processor 626 and memory 628 may store computer-readable, computer-executable instructions 632 (e.g., software codes) that are configured to, when executed, cause the processor 628 to perform various functions, and transmitting, by a media access control (MAC) entity of the UE an aperiodic CSI report (para. 0012-0015).
It is desirable to process a first target resource by using a media access control (MAC) entity in the UE and the user equipment comprises a processor, a memory, and a computer program stored in the memory and executable by the processor, wherein the processor is configured to execute the computer program to cause the UE to implement a resource processing method because enable the base station to update the channel condition.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Cheng in the method of NPL for the benefit of enabling the base station to have the updated channel condition.
(3) Regarding claim 20:
NPL discloses a method by a UE comprising:
used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP (for unpaired spectrum case, when DL BWP is changed by BWP indicator in DCI format 1_1, page 2, last paragraph); and 
processing, a first target resource by using a first target processing manner (CSI measurement), wherein the first target resource is a resource in the first cell or the source BWP (if DL assignment in slot n schedules PDSCH in slot n+k on different DL BWP, CSI measurement based on the current DL BWP is performed until slot n+k, page 4, 4th paragraph).
NPL fails to explicitly disclose the processing is by a media access control (MAC) entity in the UE and the user equipment comprises non-transitory computer-readable storage medium, storing therein a computer program, wherein the computer program is configured to be executed by a processor to cause UE to implement a resource processing method.
However, Cheng discloses a user equipment in figure 6 comprising a processor 626 and memory 628 (non-transitory computer-readable storage medium) may store computer-executable instructions 632 (e.g., software codes or program) that are configured to, when executed, cause the processor 628 to perform various functions, and transmitting, by a media access control (MAC) entity of the UE an aperiodic CSI report (para. 0012-0015).
It is desirable to process a first target resource by using a media access control (MAC) entity in the UE and the user equipment comprises non-transitory computer-.

Allowable Subject Matter
Claims 5-10 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shih et al. (US 10,701,734 B2) discloses a method and apparatus of selecting bandwidth part for random access (RA) procedure in a wireless communication system.
Agiwal (US 11,166,317 B2) discloses a system and method of handling bandwidth part inactivity timer.
Loehr et al. (US 10,985,894 B2) discloses an activating a bandwidth part.
Jin et al. (US 10,897,399 B2) discloses a communication method and apparatus for bandwidth part switching in wireless communication system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        1/22/2022